John M. Kellogg, P. J.:
The question is certified upon the following findings of fact: While said James B. Christian was engaged in the regular course of his employment, while fixing the State boat George D. Pratt for winter quarters and while trying to remove a plug from the bottom of the said boat in order to let water out of the boat, the said James B. Christian was compelled to work with his arm and shoulder in the water in removing the said plug, as a result of which he contracted lobar pneumonia which together with heart toxeima caused his death on December 10, 1918.
“ 'The word “accident” is susceptible of and has received many definitions, varying with the connection in which it is used * * *. As used in an indemnity policy, such as this, we are of the opinion that the word “ accident ” means an undesigned and unforeseen occurrence of an afflictive or-unfortunate character, resulting in bodily injury to a person other than the insured.’ ” (Melcher v. Ocean Accident & Guarantee Corp., 226 N. Y. 51, 56; Lewis v. Ocean Acc. & G. Corp., 224 id. 18, 20, 21; Matter of Rist v. Larkin & Sangster, 171 App. Div. 71.)
To “ injure ” means to harm, to inflict damage or detriment upon, to impair or deteriorate in any way; to subject to any deleterious or noxious action or influence, hurt, harm, a word of very wide application, as to injure property by misuse or neglect or injure the health by overwork or dissipation. To injure another’s reputation by slander, to injure the cause of morality by bad example. (Standard Dictionary.)
The meaning of the words “ accidental personal injury ” used in a statute which is to be liberally construed towards an unfortunate employee would seem to follow from these authorities and bring this case within the act; that the employee met his death from the work he was doing in the course of his employment is beyond question.
Compensation has been awarded in the following cases as accidental injuries: Anthrax: Brintons, Limited, v. Turvey, (L. R. [1905] A. C. 230; 7 W. C. C. 1); Bradbury’s Workmen’s Compensation Law (3d ed.) 394. This case was cited in Lewis v. Ocean Acc. & G. Corp. (224 N. Y. 18, 21). (See, also, Hiers v. Hull & Co., 178 App. Div. 350.) *637Glanders: Hood & Sons v. Maryland Casualty Co. (206 Mass. 223; 92 N. E. Rep. 329).
Sunstrokes and heat strokes: Hernon v. Holahan (182 App. Div. 126); Campbell v. Clausen-Flanagan Brewery (183 id. 499); Ismay, Imrie & Co. v. Williamson (99 L. T. 595; 1 B. W. C. C. 232). (See Bradbury’s Workmen’s Compensation Law [3d ed.], 444.)
Frost bite: Phonville v. New York & Cuba Mail Steamship Co. (187 App. Div. 912; 226 N. Y. 622).
Inhalation of poisoning fumes: O’Dell v. Adirondack Electric Power Co. (181 App. Div. 910; 223 N. Y. 686).
Standing in an unnatural position with consequent lameness: Karlin v. Kamber & Co., Inc. (18 State Dept. Rep. 561; 188 App. Div. 941).
I conclude that the death resulted from an accidental injury and favor an affirmative answer.
All concur, except H. T. Kellogg, J., dissenting with an opinion, in which Woodward, J., concurs.